Citation Nr: 1718930	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right shoulder disability, including as secondary to service-connected residuals, shell fragment wound anterior chest and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1969 to February 1971, to include combat service in Vietnam as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In March 2016, the Board remanded the appeal for additional evidentiary development.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims that he has a current right shoulder disability as a result of shrapnel wound sustained during his combat service in Vietnam.  The Veteran received the Purple Heart, which is indicative that he engaged in combat with the enemy. VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  

In his statements, the Veteran has indicated that the shell fragment went into the right side of his neck and lodged in his right shoulder, and the medical providers had to cut into his right shoulder to remove it. He further reported that he was unable to use his right shoulder and arm for 4 to 6 weeks following this incident.  The Board finds this testimony competent, credible, and consistent with the circumstances of his service.

Service treatment records indicate that the Veteran incurred shell fragment wounds of the right neck in chest in August 1969 in Vietnam. He was hospitalized for several weeks. Following service, an April 1971 VA examination noted a scar in the right infraclavicular region.

Based on the evidence of an in-service injury, as well as the Veteran's competent and credible statements with regard to his right shoulder problems during and since service, the Board remanded the claim in March 2016 in order to afford the Veteran a VA examination to determine the nature and etiology of any currently diagnosed right shoulder disability, including whether any current right shoulder disability is secondary to service-connected residuals of shell fragment wound to anterior chest and neck.

On the May 2016 VA examination, a certified nurse practitioner opined that the Veteran's right shoulder condition, diagnosed as osteoarthritis of the acromioclavicular joint, is less likely as not related to his active military service.  The examiner noted that the service treatment records did not reflect a wound to the right shoulder. However, the examiner did not comment on the Veteran's competent, credible lay statements, which are consistent with the circumstances of his service, indicating that the service treatment providers had to cut into the right shoulder to get the bullet out of his neck, and his subsequent inability to use his shoulder for 4 to 6 weeks.  


Additionally, while the examiner stated "there is no aggravat[ion] shown," the examiner did not provide a rationale as to service connection on a secondary basis. The Board thus finds that this VA examination is inadequate, and remand is required to obtain another VA examination and medical opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's claimed right shoulder disability. The claims file, to include a copy of this Remand, should be made available to the physician for review in conjunction with the examinations, and the physician should note such review.

The physician should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that a right shoulder disability is related to the Veteran's active military service?

b) If it is not at least as likely as not that a right shoulder disability is related to his active military service, is it at least as likely or not (a fifty percent probability or greater) that a right shoulder disability was either (a) caused or (b) aggravated caused by his service connected residuals, shell fragment wound anterior chest and neck?

In rendering the above opinions, the physician must acknowledge the Veteran's competent and credible lay statement indicating that the service treatment providers had to cut into the right shoulder to get the bullet out of his neck, and his subsequent inability to use his shoulder for 4 to 6 weeks.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

